Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/30/2021 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as presented in claims 1 and 17.  The examiner respectfully disagrees.  Sugita et al. (figures 16-17) discloses a liquid crystal phase modulation device as claimed including wherein the first spacer has a first length in the first alignment direction and a second length in a direction perpendicular to the first alignment direction as view from top, and the first length is greater than the second length (the rubbing angle in the second liquid crystal display panel LCD2 is 80.degree. to 90.degree. relative to the comb teeth electrodes PX so that the direction of the long axes of the liquid crystal molecules in the liquid crystal layer LC2 is aligned in the direction in which the incident light is polarized, as indicated by arrow F1; see at least paragraphs 0052 and 0056 and figure 16) wherein a width of a first side of the first spacer facing toward a direction opposite to the first alignment direction (lower side of PS2, direction perpendicular to F1) is greater than a width of a second side of the first spacer facing toward the first alignment direction as viewed from top (upper side of PS1, direction parallel to F1) and a first alignment layer having an alignment direction (the rubbing angle in the second liquid crystal display panel LCD2 is 80.degree. to 90.degree. relative to the comb teeth electrodes PX so that the direction of the long axes of the liquid crystal molecules in the liquid crystal layer LC2 is aligned in the direction in which the incident light is polarized, as indicated by arrow F1; see at least paragraphs 0052 and 0056 and figure 16), as view from top, the spacer has a first edge and a second edge respectively inclined with respect to the alignment direction, a first end of the first edge is connected with a first end of the second edge, and a distance between a second end of the first edge and a second end of the second edge (upper side of PS1, direction parallel to F1) is less than a length of the first and second edges (lower side of PS2, direction perpendicular to F1).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita et al. (US 2012/0314144).
Regarding claim 1, Sugita et al. (figures 16-17) discloses a liquid crystal phase modulation device, comprising: 
a first substrate (SUB21); 
a second substrate (SUB22) opposite to the first substrate; 
a liquid crystal layer (LC2) between the first substrate and the second substrate; 
at least one first spacer (PS1 and PS2) between the first substrate and the second substrate; and 
a first alignment layer (OR1 or OR2) adjacent to the liquid crystal layer and the first spacer and having a first alignment direction, 
wherein the first spacer has a first length in the first alignment direction and a second length in a direction perpendicular to the first alignment direction as view from top, and the first length is greater than the second length (the rubbing angle in the second liquid crystal display panel LCD2 is 80.degree. to 90.degree. relative to the comb teeth electrodes PX so that the direction of the long axes of the liquid crystal molecules in the liquid crystal layer LC2 is aligned in the direction in which the incident light is polarized, as indicated by arrow F1; see at least paragraphs 0052 and 0056 and figure 16) wherein a width of a first side of the first spacer facing toward a direction opposite to the first alignment direction (lower side of PS2, direction perpendicular to F1) is greater than a width of a second side of the first spacer facing toward the first alignment direction as viewed from top (upper side of PS1, direction parallel to F1).
Regarding claim 8, Sugita et al. (figures 16-17) discloses wherein a plurality of the first spacers are in an active region of the liquid crystal phase modulation device.
Regarding claim 11, Sugita et al. (figures 16-17) discloses wherein the first spacer has a first portion tapering toward the first alignment direction as viewed from top.
Regarding claim 12, Sugita et al.
Regarding claim 13, Sugita et al. (figures 16-17) discloses wherein a side of the first spacer facing away from the first alignment direction is larger than a side of the first spacer facing toward the first alignment direction as viewed from top.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugita et al. (US 2012/0314144).
Regarding claim 2, Sugita et al. (figures 16-17) discloses the limitations as shown in the rejection of claim 1 above.  However, Sugita et al. is silent regarding the length and height of the spacer.  Sugita et al. (figures 16-17) discloses wherein a height of the spacers is in a range from 10 micrometers to 50 micrometers (see at least paragraph 0007).  Note that the height of the spacer disclosed by Sugita et al. is within the range of10 micrometers to 50 micrometers.  Therefore, the height of the spacer recited in claim 2 would have been obvious in view of the thickness disclosed by Sugita et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).
.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugita et al. (US 2012/0314144) in view of Okabe et al. (US 2009/0066884).
Regarding claim 3, Sugita et al. (figures 16-17) discloses the limitations as shown in the rejection of claim 1 above.  However, Sugita et al. is silent regarding wherein the first length of the first spacer is greater than 5 micrometers as view from top.  Okabe et al. (in at least paragraph 0130) discloses wherein the first length of the first spacer is greater than 5 micrometers as view from top.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of the spacer as taught by Okabe et al. in order to develop liquid-crystal display devices with wide-angles and high aperture ratios and simplify the manufacturing process.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.
Claims 4-7, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugita et al. (US 2012/0314144) in view of Yen et al. (US 2016/0377901).
Regarding claim 4, Sugita et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Sugita et al. is silent regarding an alignment layer.  Yen et al. (figure 1A) teaches wherein the first alignment layer (116) has a first portion between the first spacer Yen et al. in order to develop liquid-crystal display devices with wide-angles and high aperture ratios and simplify the manufacturing process.
Regarding claim 5, Yen et al. (figure 1A) teaches wherein a top surface of the third portion of the first alignment layer is free of contacting the liquid crystal layer.
Regarding claim 6, Yen et al. (figure 1A) teaches wherein a bottom surface of the third portion of the first alignment layer is in contact with a top of the first spacer.
Regarding claim 7, Yen et al. (figure 1A) teaches a second alignment layer (124) adjacent to the liquid crystal layer and on a side of the liquid crystal layer opposite to the first alignment layer, wherein a top surface of the third portion of the first alignment layer is in contact with the second alignment layer.
Regarding claim 17, Sugita et al. (figures 16-17) discloses a liquid crystal phase modulation device, comprising: 
a first substrate (SUB21); 
a second substrate (SUB22) opposite to the first substrate; 
a liquid crystal layer (LC2) between the first substrate and the second substrate; 
at least one first spacer (PS1 and PS2) between the first substrate and the second substrate; and
a first alignment layer having an alignment direction (the rubbing angle in the second liquid crystal display panel LCD2 is 80.degree. to 90.degree. relative to the comb teeth electrodes PX so that the direction of the long axes of the liquid crystal molecules in the liquid crystal layer LC2 is aligned in the direction in which the incident light is polarized, as indicated by arrow F1; see at least paragraphs 0052 and 0056 and figure 16), as view from top, the spacer has a first edge and a second edge respectively inclined with respect to the alignment direction, a first end of the first edge is connected with a first end of the second edge, and a distance between a second end of the first edge and a second end of the second edge (upper side of PS1, direction parallel to F1) is less than a length of the first and second edges (lower side of PS2, direction perpendicular to F1).
Sugita et al. discloses the limitations as shown in the rejection of claim 17 above.  However, Sugita et al. is silent regarding the alignment layer having different portions.  Yen et al. (figure 1A) teaches Yen et al. in order to develop liquid-crystal display devices with wide-angles and high aperture ratios and simplify the manufacturing process.
Regarding claim 18, Yen et al. (figure 1A) teaches wherein a top surface of the third portion of the first alignment layer is free of contacting the liquid crystal layer.
Regarding claim 19, Yen et al. (figure 1A) teaches wherein a bottom surface of the third portion of the first alignment layer is in contact with a top of the first spacer.
Regarding claim 20, Yen et al. (figure 1A) teaches a second alignment layer (124) adjacent to the liquid crystal layer and on a side of the liquid crystal layer opposite to the first alignment layer, wherein a top surface of the third portion of the first alignment layer is in contact with the second alignment layer.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugita et al. (US 2012/0314144) in view of Izawa et al. (US 2010/0033669).
Regarding claim 9, Sugita et al. discloses the limitations as shown in the rejection of claim 8 above.  However, Sugita et al. is silent regarding wherein a length or a width of the active region is in a range of 1 inch to 2 inches.  Izawa et al. (figures 1A and 7) teaches wherein a length or a width of the active region is in a range of 1 inch to 2 inches.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device as taught by Izawa et al. in order to uniformly maintain a gap between the 
Regarding claim 10, Sugita et al. (figures 16-17) discloses herein the active region and a plurality of the first spacers are free of coverage of the light shielding layer and Izawa et al. (figures 1A and 7) teaches light shielding layer (30) covering the sealant (17) and defining the active region of the liquid crystal phase modulation device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871